Citation Nr: 0332588	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  94-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
condition, to include throat, esophagus, and digestive 
disorders. 

2.  Entitlement to service connection for a bilateral foot 
disorder, to include jungle rot. 

3.  Entitlement to service connection for arthritis of the 
pelvis, thoracic spine, and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

In May 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
special VA examinations to determine the 
etiology of his gastrointestinal 
(including throat/esophagus and 
digestive) disorders, bilateral hearing 
loss, and arthritis of the pelvis, 
thoracic and lumbar spine.  Send the 
claims folders to the examiners for 
review.

a.  With regard to the claim of 
entitlement to service connection for a 
gastrointestinal disorder, a 
gastroenterologist must diagnose all 
gastrointestinal disorders, to include 
any throat, esophageal and/or digestive 
disorder.  For each diagnosed disorder 
the examiner must opine whether it is at 
least as likely as not that the disorder 
resulted from injury or disease sustained 
in service.  A complete rationale for all 
opinions expressed must be set forth in a 
typewritten report.  

The gastroenterologist is notified that 
there are private opinions of record 
which provide a nexus between service and 
the current disorders.  The examiner must 
address these opinions in his/her report.  
The Board has prepared a summary of some 
of the pertinent evidence of record, 
which the examiner is to consider, and if 
deemed pertinent by the examiner, address 
it in his/her report.  The examiner is 
notified, however, that the Board's 
summary does not include all pertinent 
evidence of record.  The examiner may not 
rely solely on the Board's summary of the 
evidence, but must review the entire 
claims file thoroughly.

The summary is as follows:
The service medical records do not reveal 
any complaints or findings pertaining to 
a gastrointestinal disorder.  

A March 1970 letter from Raymond 
Dominici, M.D., reported a history of a 
bowel lesion since 1969.  Physical 
examination in March 1970 revealed 
diverticulitis and diverticulosis of the 
large bowel.  

Private medical records from the Maine 
Medical Center indicate that in 1980, the 
veteran was seen for an unrelated 
condition.  Examination at that time 
revealed, in pertinent part, that the 
veteran did not have frequent sore 
throats, dysphagia, or difficulty 
swallowing.  

Private medical records indicate that the 
veteran began receiving treatment for 
reflux esophagitis in 1988.  An October 
1992 letter from Alan Kilby, M.D., 
indicates that the veteran had severe 
reflux esophagitis with Barrett's 
esophagus and esophageal stricture.  Dr. 
Kilby stated that the veteran had asked 
that the doctor comment on whether or not 
the veteran's condition was related to 
four years of service in the Navy, 
shouting orders at the top of his lungs 
to all the other servicemen.  Dr. Kilby 
opined that he "suspect[ed] there [was] 
some truth to this contention."  The 
diagnosis of Barrett's esophagitis was 
confirmed by a VA pathologist in May 
1993.  

In July 1997, the veteran underwent a 
subtotal esophagectomy for adenocarcinoma 
of the gastroesophageal junction.  A 
pyloroplasty was also performed.  

In an October 1999 letter Dr. Kilby 
reported that the veteran had a history 
of gastroesophageal reflux which dated, 
by the veteran's history, to service.  
Dr. Kirby further noted that over the 
years, a gastroesophageal reflux lead to 
Barrett's esophagus, which was 
complicated by esophageal adenocarcinoma.  
In addition, in an October 2002 treatment 
report, Dr. Kilby stated that the 
veteran's service in the Navy played a 
role in his chronic throat condition and 
gastroesophageal reflux, which was 
complicated by cancer.  

b.  With regard to the claims of 
entitlement to a foot disorder, and 
arthritis of the pelvis and thoracic and 
lumbar spine, an orthopedist must address 
whether it is at least as likely as not 
that either a foot disorder, and/or 
arthritis resulted from injury or disease 
sustained in service.  The orthopedist 
must render a separate opinion as to 
etiology for the feet, and each joint 
affected by arthritis (pelvis, thoracic 
spine, and lumbar spine).  The examiner 
must also note if there is evidence of a 
chronic skin disorder.  If a skin 
disorder is diagnosed, the examiner must 
refer the veteran to a dermatologist to 
secure an opinion whether it is at least 
as likely as not that a skin disorder is 
related to the appellant's military 
service.  A complete rationale for all 
opinions expressed must be set forth in a 
typewritten report.  The examiner is 
notified that there are private opinions 
of record which provide a nexus between 
service and the veteran's arthritis.  The 
examiner must address such opinions in 
his/her report.  The examiner is also 
notified that the Board has prepared a 
summary of some of the pertinent evidence 
of record, which the examiner is to 
consider, and if deemed pertinent by the 
examiner, to address it in his/her 
report.  The examiner is notified that 
the summary provided by the Board may not 
include all pertinent evidence of record 
and that the examiner may not rely solely 
on the Board's summary of the evidence, 
but must review the entire claims files 
thoroughly.  

The summary is as follows:	
The veteran first claimed entitlement to 
service connection for jungle rot in 
1992.  He alleged that he was seen for 
this in 1945 during his separation 
physical.  He reportedly was seen and 
admitted for three weeks of treatment at 
the "Fargo building" and the former 
Portland U.S. Post Office.  He claimed 
that he was seen there because the Navy 
had an office in that building.  He 
indicated that he had not been treated 
since that time by the VA or by any 
outside doctor.  Records of such 
treatment cannot be located.  

An April 1970 VA examination report 
indicates that the veteran's skin was 
normal at that time.  Examination of the 
musculoskeletal system, to include 
injuries on the skin and problems with 
the feet, only referenced a left index 
finger laceration.  This had been 
repaired in 1958.  No other 
musculoskeletal complaints, injuries, or 
disorders were noted.  

Private medical records from the Maine 
Medical Center indicate that in 1980, the 
veteran was seen for a hematoma over the 
lumbosacral area.  Reportedly a tree had 
fallen on his back three weeks earlier.  
The examiner at the time noted that the 
veteran had a history of right leg 
sciatica for the prior three years.  

Private medical records from John W. 
Barrett, M.D., indicate, in pertinent 
part, that in 1990, the veteran began 
being treated for complaints of back 
pain.  A July 1990 medical report notes 
that he reported the onset of severe low 
back pain in April.  He indicated that 
his back pain began 50 years ago.  The 
diagnosis was severe degenerative 
spondylosis, and lumbar and lumbosacral 
arthritis.  

During an August 1993 RO hearing the 
veteran testified that he contracted 
jungle rot from the showers while on Navy 
vessels, and that the only treatment he 
received for this was at the "Navy 
building on Middle Street."  His spouse 
also asserted that she contracted this 
condition from the veteran after he 
returned from active duty service.  

In June 1995, the veteran was diagnosed 
with lumbar stenosis, and he underwent a 
L4-L5 disectomy.  

A December 1996 private medical report 
states that the veteran reported that he 
had had a chronic foot condition.  He 
also had complaints of severely painful 
great toe nails.  The diagnoses were 
diabetes, tinea pedis of the feet, and 
severe mycosis of the great toes.  

A September 1997 letter from John H. 
Dorsey, D.P.M., states that the veteran 
had had chronic fungal infections of the 
skin and nails of the feet since World 
War II.  Dr. Dorsey reported that due to 
diabetes the appellant was at risk for 
complications due to the chronic fungal 
infections.  

An October 1999 letter from Dr. Dorsey 
states that the veteran had been seen 
since 1997.  He presented with painful, 
thick, discolored toenails of both feet, 
and the veteran reported that he had been 
bothered by increasingly thick, 
discolored toenails, during and 
subsequent to his active duty service.  
It was noted that the condition of the 
toenails had now become beyond the 
veteran's ability to manage.  The veteran 
also reported that after his nail changes 
occurred, his spouse began to notice 
similar changes in her nails, which had 
been previously normal.  

A January 2000 letter from Robert P. 
Lynch, DC indicated that the veteran had 
degenerative arthritis of the thoracic 
sand lumbar spine, as well as the pelvis.  
In October 2002, Mr. Lynch stated that 
the veteran's degenerative arthritis 
started while he was in the Navy as a 
result of the hard work he had to perform 
and the injuries he received while in the 
military.  In addition, in an October 
2002 treatment report, Mr. Kilby also 
stated that the veteran's service in the 
Navy played a role in arthritis of the 
entire spine.  

In a July 2000 VA examination report the 
examiner reported thoroughly reviewing 
the veteran's file.  The examiner noted 
that the veteran reported that while on 
board the ship, he developed a skin 
condition of the feet.  He reportedly 
never sought treatment for the condition 
because he did not think that it was a 
"big deal," however, as he aged the 
condition became worse.  The examiner 
stated that the veteran had tinea pedis 
which could have been picked up during 
showers on board the ship, but the fact 
that the showers were salt water really 
had no bearing on the tinea pedis.  The 
examiner also stated that the immuno-
compromise attendant with diabetes could 
definitely be the source of the 
condition.  The examiner did not see 
anything in the chart that would lead to 
the conclusion that the veteran had a 
mycotic infection while in service; the 
infection was not caused by salt water 
showers.  The examiner could not rule out 
that the veteran picked up some kind of 
dermatophyte infection in the showers; 
however, it was at least equally 
plausible that this was a result of 
immuno-compromise from the diabetes and 
had nothing to do with military service.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





